Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 Genco Shipping & Trading Limited Takes Delivery of Two Supramax Vessels NEW YORK, December 21, 2007 – Genco Shipping & Trading Limited (NYSE: GNK) today announced that it has taken delivery of the Genco Predator, a 2005-built Supramax vessel, and the Genco Hunter, a 2007-built Supramax vessel, on December 20, 2007. The Genco Predator and the Genco Hunter represent the fourth and fifth vessels, respectively, to be delivered to the Company under Genco’s previously announced agreements on August 14, 2007 to acquire six drybulk vessels from affiliates of Evalend Shipping Co. S.A. The remaining vessel, the Genco Champion, is expected to be delivered by the first half of January 2008. The Genco Predator is currently on charter with Intermare Transport GmbH at a rate of $22,500 per day, less a 4.5% third party brokerage commission, and is expected to be delivered to the charterer by December 22, 2007. The charter is due to expire between January 2008 and March 2008. The Genco Hunter is expected to be delivered to its charterer, Pacific Basin Chartering Ltd., by December22, 2007 to commence a time charter for 2.5 to 5 months at a rate of $65,000 per day, less a 5% third party brokerage commission. Genco’s current fleet is comprised of 27 drybulk vessels with a total carrying capacity of approximately 1,880,000 dwt. In addition to the remaining drybulk vessel that Genco expects to take delivery from anaffiliate of Evalend Shipping Co. S.A., Genco plans to take delivery of the five remaining Capesize newbuildings from companies within the Metrostar Management Corporation group from the second quarter of 2008 through the third quarter of 2009. The following table reflects the current employment of Genco’s current fleet as well as the employment or other status of vessels expected to join Genco’s fleet: Vessel Year Built Charterer Charter Expiration (1) Cash Daily Rate (2) Revenue Daily Rate (3) Expected Delivery (4) Capesize Vessels GencoAugustus 2007 Cargill International S.A. December 2009 45,263 62,750 - GencoTiberius 2007 Cargill International S.A. January 2010 45,263 62,750 - Genco London 2007 SK Shipping Co., Ltd August 2010 57,500 64,250 GencoTitus 2007 Cargill International S.A. November 2011 45,000(5) 46,250 - GencoConstantine 2008(6) Cargill International S.A. 54 to 62 months from delivery date 52,750(7) Q2 2008 GencoHadrian 2008(6) To be determined (“TBD”) TBD TBD Q4 2008 GencoCommodus 2009(6) TBD TBD TBD Q2 2009 GencoMaximus 2009(6) TBD TBD TBD Q2 2009 GencoClaudius 2009(6) TBD TBD TBD Q3 2009 Panamax Vessels Genco Beauty 1999 Cargill International S.A. May 2009 31,500 - Genco Knight 1999 SK Shipping Ltd. May 2009 37,700 - Genco Leader 1999 A/SKlaveness December 2008 25,650(8) - Genco Trader(9) 1990 BaumarineAS January 2008 25,750(8) - Genco Vigour 1999 STXPanocean (UK) Co. Ltd. March 2009 29,000(10) - Genco Acheron 1999 STXPanocean (UK) Co. Ltd. February 2008 30,000 - Genco Surprise 1998 Cosco Bulk Carrier Co., Ltd. January 2008 25,000 - Hanjin Shipping Co., Ltd. 35 to 37 months from delivery to new charterer 42,100 - Supramax Vessels Genco Predator 2005 Intermare Transport GmbH January 2008 22,500(11) 41,000 - Genco Warrior 2005 Hyundai Merchant Marine Co. Ltd. November 2010 38,750 - GencoHunter 2007 PacificBasin Chartering Ltd. March 2008 65,000 - Handymax Vessels Genco Success 1997 Korea Line Corporation March 2008/ January 2011 24,000/ 33,000(12) - Genco Carrier 1998 PacificBasin Chartering Ltd. February 2008 24,000 - Genco Prosperity 1997 PacificBasin Chartering Ltd. April 2008 26,000 - Genco Wisdom 1997 Hyundai Merchant Marine Co. Ltd. February2008 January 2011 24,000(13) 34,500 - Genco Marine 1996 NYK Bulkship Europe S.A. February 2008 24,000 - Genco Muse 2001 Oldendorff GmbH & Co. KG. March 2008 58,000 - Handysize Vessels Genco Explorer 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Pioneer 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Progress 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Reliance 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Sugar 1998 Lauritzen Bulkers A/S August 2009 19,500 - Genco Charger 2005 PacificBasin Chartering Ltd. November 2010 24,000 - Genco Challenger 2003 PacificBasin Chartering Ltd. November 2010 24,000 - GencoChampion 2006 PacificBasin Chartering Ltd. 35 to 37.5months from delivery date 24,000 Q1 2008 (1) The charter expiration dates presented represent the earliest dates that our charters may be terminated in the ordinary course.Except for the GencoTitus, under the terms of each contract, the charterer is entitled to extend time charters from two to four months in order to complete the vessel's final voyage plus any time the vessel has been off-hire. The charterer of the GencoTitushas the option to extend the charter for a period of one year. (2) Time charter rates presented are the gross daily charterhire rates before the payments of brokerage commissions ranging from 1.25% to 6.25% to third parties, except as indicated for the Genco Trader and the Genco Leader in note 8 below. In a time charter, the charterer is responsible for voyage expenses such as bunkers, port expenses, agents’ fees and canal dues. (3) For the vessels acquired with a below-market time charter rate, the approximate amount of revenue on a daily basis to be recognized as revenues is displayed in the column named “Revenue Daily Rate” and is net of any third-party commissions.Since these vessels were acquired with existing time charters with below-market rates, we allocated the purchase price between the respective vessel and an intangible liability for the value assigned to the below-market charterhire.This intangible liability is amortized as an increase to voyage revenues over the minimum remaining term of the charter.For cash flow purposes, we will continue to receive the rate presented in the “Cash Daily Rate” column until the charter expires. (4) Dates for vessels being delivered in the future are estimates based on guidance received from the sellers and/or the respective shipyards. (5) The charter includes a 50 percent index-based profit sharing component. (6) Year built for vessels being delivered in the future are estimates based on guidance received from the sellers and/or the respective shipyards. (7) The GencoConstantine is scheduled to be on charter with Cargill International S.A., for 54 to 62 months at a gross rate of $52,750 per day, less a 5% third party brokerage commission.The charter also includes a 50 percent index-based profit sharing component. (8) For the Genco Leader and the Genco Trader, the time charter rate presented is the net daily charterhire rate. There are no payments of brokerage commissions associated with these time charters. (9) We have entered into an agreement to sell the Genco Trader to SW Shipping Co., Ltd. for approximately $44 million, less a 2% brokerage commission.The delivery is expected to occur in the first quarter of 2008. (10) We have entered into a time charter for 23 to 25 months at a rate of $33,000 per day for the first 11 months, $25,000 per day for the following 11 months and $29,000 per day thereafter, less a 5% third-party brokerage commission. For purposes of revenue recognition, the time charter contract is reflected on a straight-line basis at approximately $29,000 per day for 23 to 25 months in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The time charter, commenced following the expiration of the vessel's previous time charter on May 5, 2007. (11) The Genco Predator is currently on charter with Intermare Transport GmbH at a gross rate of $22,500 per day. The charter is due to expire between January 2008 and March 2008. (12) We intend to extend the time charter for an additional 35 to 37.5 months at a rate of $33,000 per day less a 5% third party brokerage commission.The new charter will commence following the expiration of the previous charter on March 1, 2008. (13) We have reached an agreement to extend the time charter for an additional 35 to 37.5 months at a rate of $34,500 per day less a 5% third party brokerage commission.The new charter will commence following the expiration of the previous charter on March 1, 2008. About Genco Shipping & Trading Limited Genco Shipping & Trading Limited transports iron ore, coal, grain, steel products and other drybulk cargoes along worldwide shipping routes. Genco Shipping
